DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the attached PTO 892 and IDS forms. Shreter et al (US 2014/0206178), for example, disclose the separation of two GaN substrates by using a laser. See Figure 3 and paragraphs 39-48. However, the cited references do not anticipate or make obvious inter alia “the second group III nitride layer being a layer provided on the first group III layer and containing impurity oxygen in a concentration of 1 X 10(20)/cm3 or more and having a transmittance of 0.1% or less for the predetermined wavelength; forming a device structure on the front-surface side of the group III nitride substrate; and forming an internal altered layer in the first group III nitride layer by multiphoton absorption using a laser beam applied from the first group III nitride layer side on the back-surface side of the group III nitride substrate with a focal point set in front of the group III nitride layer”, as required by present Claim 1, and dependent Claims thereof, Claims 2-5. Moreover, the cited references do not anticipate or make obvious inter alia “forming a second group III nitride layer containing impurity oxygen in a concentration of 1 X 10(20)/cm3 or more and having a transmittance of 0.1% or less for the predetermined wavelength; laminating the first group III nitride layer to the second group III nitride layer; forming a third group III nitride layer on the second group III nitride layer by crystalline growth, the third group III nitride layer being a layer having a transmittance of 60 % or more for the predetermined wavelength; forming a device structure on a front-surface side of the group III nitride .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
March 13, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812